PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/503,494
Filing Date: 15 Jul 2009
Appellant(s): Zimmerman, Jason, Arthur



__________________
Jason A. Zimmerman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on February 3, 2021.



(1)	GROUNDS OF REJECTION 
Every ground of rejection set forth in the non-final Office action dated March 2, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

I. WITHDRAWN REJECTIONS
There are no withdrawn rejections.

II. NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

III. GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
The following ground(s) of rejection are applicable to the appealed claims: claims 59-80 and 82-132 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Claim Rejections - 35 USC § 101









35 U.S.C. § 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claims 59-80 and 82-132 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.









The Supreme Court in Mayo laid out a framework for determining whether an appellant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e.,  is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 95-102 is a computer readable medium, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 103-132 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 59-80 and 82-132 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 59-80 and 82-132, however, recite an abstract idea of improving trading combinations of financial instruments. The creation of improving trading combinations of financial instruments, as recited in the independent claims 59, 95, 103, 121, and 125, belongs to certain methods of organizing human activity – fundamental economic principles or practices that are found by the courts to be abstract ideas. The limitations in independent claims 59, 95, 103, 121, and 125, which set forth or describe the recited abstract idea of improving trading combinations of financial instruments, are: “processing, using, eligible orders or expanded eligible orders with a combinatorial matching algorithm (CMA), wherein stud processing begins at a selected time, wherein said CMA outputs a matched subcollection of the processed orders, wherein if said CMA is not constrained by limit prices then each order x in said subcollection is executed in said environment at its respective total expanded execution price (TEEP(x)), wherein if said CMA is constrained by limit prices then said method further comprises obtaining said respective price per unit 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 59, 95, 103, 121, and 125, recite additional limitations “receiving, during a first selected time period, combination orders to trade financial instruments” (claim 59), “storing each eligible received combination order, wherein a received combination order is an eligible order if it satisfies at least one selected condition, wherein said at least one selected condition includes the necessary condition that the respective financial instrument specified by each leg of an eligible order is in said set” (claim 59), “obtain combination orders to trade financial instruments” (claim 95), “operate as a component of an electronic trading environment where each financial instrument in a set of two or more financial instruments selected to be made available for trading is traded in quantities that are integer multiples of a respective positive number and trades of said each financial instrument are based on a respective price per unit order quantity” (claim 103), “obtain, during a selected time period, combination orders to trade financial instruments” (claim 103), “store each eligible obtained combination order, wherein an obtained combination order is an eligible order if it satisfies at least one selected condition, wherein said at least one selected condition includes the necessary condition that the respective financial instrument specified by each see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 59, 95, 103, 121, and 125, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	












Step 2B of the Test: The additional elements of independent claims 59, 95, 103, 121, and 125, are: “a computer” (claim 59), “a non-transitory computer-readable medium storing computer-executable instructions” (claim 95), “one or more computers connected to a network” (claim 103), “one or more computers and a memory containing computer-executable instructions, said memory in communication with said one or more computers, said instructions rendering said system operative in an electronic trading environment” (claim 121), “an input/output module” (claim 121), “a user computer connected to a network” (claim 125), “one or more computers” (claim 125). Individually, the additional elements of independent claims 59, 95, 103, 121, and 125, are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of improving trading combinations of financial instruments with a computerized system. Appellant’s Specification describes the additional elements in following terms:
[0114] For implementing any one or more of said various steps, acts, methods, processes, systems, or algorithms, numerous appropriately programmed and configured computers or electronic devices would be suitable, including one or more of the following types: desktop, notebook, laptop, mainframe, supercomputer, microcomputer, server, workstation, cellphone, smartphone, personal data assistant (PDA), multi-function machine, fax machine, scanner, copier, printer, calculator, telephone, and computer cluster (e.g. Beowulf, workstation, load balancing, high availability, Terracotta, and parallel computing). Such a computer or electronic device may be programmed by using computer-executable software obtained as an information signal or stored on a computer-readable medium. Such a computer or electronic device may be managed, used or controlled (locally or remotely) by means of one or more input, output, or display devices that are connected to the computer or the electronic device via wires or wirelessly (locally or remotely, individually or over a network); such input, output, or display devices include a keyboard, a keypad, a touchpad, a pointing device (e.g. mouse, trackball), a pen device, a console, a microphone, a speaker, a headset, an LCD monitor, a CRT monitor, an LCD projector, a touchscreen, graphics tablet, and any other input device incorporating a sensor that monitors, scans for, and accepts information 
[0115] The phrase "computer system" refers to a computer, computing device or other electronic device together with zero or more input, output, or display devices, and possibly with a computer-readable medium or software. The term "system" encompasses any one or more computer systems, electronic devices, networks, interconnections or couplings, software, other relevant hardware, or combinations thereof. The tem "processor" means at least one microprocessor, central processing unit (CPU), or any other electronic chip or combination thereof. Types of processors include single and multi-core processors (CPU), RISC, CISC, GPU, and microprocessor; commonly used processors include those made by Intel and AMD. 
This is a description of a general-purpose computer. Therefore, the additional elements of independent claims 59, 95, 103, 121, and 125, are well understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that 
Conclusion of Step 2B Analysis: Therefore, independent claims 59, 95, 103, 121, and 125, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 60-80 and 82-94 depend on independent claim 59; dependent claims 96-102 depend on independent claim 95; dependent claims 104-120 depend on independent claim 103; dependent claims 122-124 depend on independent claim 121; and dependent claims 126-132 depend on independent claim 125. The elements in dependent claims 60-80, 82-94, 96-102, 104-120, 122124, and 126-132, which set forth or describe the abstract idea of improving trading combinations of financial instruments, are: “the genus of said CMA is greater than two” (claim 60), “said CMA is not constrained by limit prices” (claim 61), “said CMA is not constrained by limit prices” (claim 62), “said search is based on a pruning heuristic” (claim 63), “said CMA is based on a specified linear algebraic technique to solve an order matrix equation” (claim 64), “said CMA is based on an algorithm that solves a selected matching problem, and wherein said algorithm is based on a combinatorial optimization heuristic” (claim 65), “said CMA is based on an algorithm that solves a linear selected matching problem, and wherein said algorithm is based on an algorithm that solves an integer programming problem” (claim 66), “said algorithm is based on one of the following: a specified integer programming algorithm, a specified integer programming technique, a specified combinatorial optimization heuristic, a commercially available integer programming solver, and a freely available integer programming solver” (claim 67), “selecting a subcollection of expanded eligible orders, x in said matched subcollection, wherein said trades in said each financial instrument are executed at said respective DMTM price, whereby said each order x is executed at its respective TEEP(x)” (claim 89), “clearing trades in said each financial instrument based on said respective DMTM price and informing users of said method of said respective DMTM price; wherein said at least one selected condition includes the condition that an order satisfy selected credit requirements” (claim 90), “said CMA has one of the following characteristics: said CMA executes a plurality of algorithms, wherein each algorithm in said plurality takes the eligible orders or expanded eligible orders as input and outputs a respective matching subcollection, wherein the output of said CMA is equal to the output of one selected algorithm in said plurality; and wherein said CMA has one of the following termination conditions: a second selected time has passed, a selected period of time has elapsed since said a selected time, and said CMA discovers a matching subcollection containing a percentage of selected expanded eligible orders that is greater than or equal to a selected number” (claim 91), “said CMA is based on one of the following: a forward matching algorithm (FMA), and a reverse elimination algorithm (REA)” (claim 92), “accepting modification orders during said first selected time period wherein each such modification order is a directive from a sender to either cancel or to both cancel and replace a prior order that was received from said sender, informing the respective sender or the respective trader associated with each eligible order of the respective quantity of said each eligible order filled, providing information on the state of said processing to at least one market maker for said method, receiving zero or more combination orders to trade financial instruments from said at least one market maker during a second selected time period, and determining whether to accept a received 
Conclusion of Dependent Claims Analysis: Dependent claims 60-80, 82-94, 96-102, 104-120, 122124, and 126-132, do not correct the deficiencies of independent claims 59, 95, 103, 121, and 125, and are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 59-80 and 82-132 are rejected as directed to an abstract idea of improving trading combinations of financial instruments without “significantly more” under 35 USC § 101.

(2)	RESPONSE TO APPELLANT’S ARGUMENTS
The following response is applicable to the Appellant's arguments with respect to the appealed claims:



Examiner rejected claims 59-80 and 82-132 under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

(1)	Appellant argues: “The Action alleges [] that the claims recite an abstract idea of “improving trading combinations of financial instruments”, which ab initio relegates 
A computer-implemented method improving trading combinations of financial instruments, said method comprising implementing the following steps in an electronic trading environment where each financial instrument in a set of two or more financial instruments selected to be made available for trading is traded in quantities that are integer multiples of a respective positive number and trades of said each financial instrument are based on a respective price per unit order quantity

Since Appellant’s independent claim 59 is reciting “improving trading combinations of financial instruments” in a summary or an intended purpose of the claimed invention, it seems that Examiner’s conclusion is unlikely to be flawed.
 
(2)	Appellant argues: “Claims 96-120, 123, 124, 127-132 [r]ecite [p]atent-[e]ligible [s]ubject [m]atter . . . the claims can be viewed as similar to those in Bascom where the Federal Circuit found that “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces” and “[n]or do the claims preempt all ways of filtering content on the Internet; rather, they recite a specific, discrete implementation of the abstract idea”. See Bascom, 827 F.3d at 1350.” (Appellant’s Brief: pages 9-10). Examiner respectfully disagrees. 
First, the Federal Circuit Court, in Electric Power Group, distinguished the claims at issue from the claims in Bascom explaining: “Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom …The claims in this case specify what information in the Electric Power Group at 10-11). Similarly here, the instant independent claims 59, 95, 103, 121, and 125, focus on gathering and analyzing information, but do not use anything besides entirely conventional, generic technology of “a computer” (claim 59), “a non-transitory computer-readable medium storing computer-executable instructions” (claim 95), “one or more computers connected to a network” (claim 103), “one or more computers and a memory containing computer-executable instructions, said memory in communication with said one or more computers, said instructions rendering said system operative in an electronic trading environment” (claim 121), “an input/output module” (claim 121), “a user computer connected to a network” (claim 125), and “one or more computers” (claim 125). While the Federal Circuit Court in Bascom found non-conventional and non-generic arrangement of the additional elements, no such non-conventional and non-generic arrangement of the additional elements is present with the instant independent claims 59, 95, 103, 121, and 125. Dependent claims 60-80, 82-94, 96-102, 104-120, 122-124, and 126-132, further narrow the abstract idea. Nevertheless, similarly to instant independent claims, they also do not contain non-conventional and non-generic arrangement of the additional elements. Thus, instant claims 59-80 and 82-132 are not patentable under 35 U.S.C. § 101 in view of Bascom. 
Second, the lack of pre-emption is not a standalone test, i.e., an absence of pre-emption does not imply patentable subject matter. Therefore, claims 59-80 and 82-132 are not patent eligible under § 101 even if they do not present an issue of pre-emption.     

(3) Appellant argues: “These limitations together provide a frame that allows a matching computer to feasibly use general CMAs because the first rule permits control over the matching process so that it only begins at a selected time (rather than occurring continuously on a real-time basis), the second rule facilitates the use of CMAs that are not constrained by limit prices, and the third rule is based on the second rule and provides a way to assign execution prices to any output of a CMA. Thus the claims realize advantage (i), which shows technical character because they enable a matching computer to run a wider range of algorithms (general CMAs) than was feasible In conventional electronic price-discovery matching processes or systems” and “[i]n summary, the claims provide and inventive concept because they incorporate an unconventional, combination of the additional features and other elements of the claims.” (Appellant Brief: pages 6 and 10). Examiner respectfully disagrees. 
Each of the claim limitations either describes the abstract idea, or is considered to be additional element/insignificant extra solution activity. There are simply no limitations that integrate the abstract idea of improving trading combinations of financial instruments into a practical application because nothing in the instant claims imposes a meaningful limit on the judicial exception. The additional limitations of independent claims 59, 95, 103, 121, and 125, here do not render improvements to the functioning of a computer or to any other technology or technical field under MPEP § 2106.05(a); neither do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); nor are they considered patent eligible under MPEP § 2106.05(c) (particular transformations), or MPEP § 2106.05(e) (other meaningful limitations).  

 (3)	CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

20 March 2021

/VIRPI H KANERVO/            Primary Examiner, Art Unit 3691                                                                                                                                                                                                                                                                                                                                                                                    

Conferees:
/ALEXANDER G KALINOWSKI/            Supervisory Patent Examiner, Art Unit 3691    

/Terry Lee Melius/
RQAS – OPQA
                                                                                                                                                                                                                                                                                                                                                               
Requirement to Pay Appeal Forwarding Fee: In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.